Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
1.)  In the specification, page line 10, line 10 “slots” has been changed to –poka-yoke slots--,
2.)  In the specification, page line 10, line 11 “grooves” has been changed to –poka-yoke grooves--,
2.)   Claims 1-17 have been canceled,
3.) New claims have been added ---18. (New) A lighting device for an interior of a motor vehicle, comprising: a first optical module comprising a plurality of light sources mounted on a support , an optical element including a number of primary positioning members, where the support includes a number of complementary positioning members, the optical element being mounted on the support in a manner that each primary positioning member collaborates with at least one of said complementary positioning members; wherein the optical element is a primary optical element and wherein the first optical module includes a secondary optical element; a front cover including a housing to accept the secondary optical element; a rear cover in which the support is housed; wherein the secondary optical element includes a number of secondary positioning members and the primary optical element includes a number of secondary complementary positioning members, the secondary optical element being mounted on the primary optical element in a manner that each secondary positioning member collaborates with one of the secondary complementary positioning members; wherein the secondary optical element includes a number of poka-yoke members and where the housing includes a number of complementary poka-yoke members intended to collaborate with a respective number of poka-yoke members of the secondary optical element upon an installation in the housing.
 19. (New) The lighting device of claim 18, wherein the primary optical element configured to form an elementary beam from rays emitted by each of said light sources. 
20. (New) The lighting device of claim 18, wherein the optical element includes a mechanical part on which said primary positioning members are formed. 
21. (New) The lighting device of claim 18, wherein each primary positioning member includes a rib extending from a rear face of a mechanical part toward the support and is designed to rest against a front face of the support. 
22. (New) The lighting device of claim 18, wherein each primary positioning member further includes a peg extending from a rib toward the support, each complementary positioning member being formed by an orifice formed in the support and into which the peg is inserted. 
23. (New) The lighting device of claim 19, wherein the first optical module which includes the secondary optical element is configured to project the elementary beam formed by the primary optical element into the interior. 
24. (New) The lighting device of claim 18, wherein the primary optical element includes said number of poka-yoke members intended to collaborate with said number of complementary poka-yoke members of the front cover. 
25. (New) The lighting device of claim 18, including a second optical module including a plurality of light sources that can be activated selectively and an optical element for collecting a number of rays emitted by the light sources, wherein the light sources of the second optical module are mounted on the support of the first optical module, and wherein the optical elements of the first and of the second optical module are configured to form one single piece. 
26. (New) The lighting device of claim 18, comprising an electronic circuit configured to receive control instructions and designed to activate at least one of the light sources selectively according to said control instructions. 
27.  (New) A lighting device of a motor vehicle for an interior, comprising: a first optical module including a number of light sources that are mounted on a support; the first optical module including a number of secondary positioning members and the support including a number of complementary positioning members, the first optical module mounted on the support in a manner that each primary positioning member collaborates with at least one respective complementary positioning member; a second optical module including a number of light sources; wherein said light sources of the second optical module are mounted on the support of the first optical module, and wherein optical elements of the first optical module and of the second optical module form one single piece; wherein a first optical element is a primary optical element and wherein the first optical module includes a secondary optical element; a front cover including a housing to accept the one single piece; a rear cover in which the support is housed; wherein the secondary optical element includes a number of secondary positioning members and the primary optical element includes a number of secondary complementary positioning members, the secondary optical element being mounted on the one single piece in a manner that each secondary positioning member collaborates with at least one orifice through a respective peg; wherein the secondary optical element includes a number of poka-yoke members and where the housing includes a number of complementary poka-yoke members intended to collaborate with a respective number of poka-yoke members of the secondary optical element upon installation with the housing. 
28. (New) The lighting device as claimed of claim 27, wherein a secondary optical element includes a number of secondary positioning members and a primary optical element includes a number of secondary complementary positioning members, the secondary optical element being mounted on the primary optical element in such a way that each secondary positioning member collaborates with one of a secondary complementary positioning members. 
29. (New) The lighting device of claim 28, wherein the secondary optical element includes a mechanical part on which the secondary positioning members are formed, the secondary complementary positioning members being formed in the mechanical part of the primary optical element. 
30. (New) The lighting device of claim 29, wherein each secondary positioning member includes a rib extending from a rear face of the mechanical part of the secondary optical element toward the primary optical element and designed to rest against a front face of the mechanical part of the primary optical element. 
31. (New) The lighting device of claim 30, wherein each secondary positioning member further includes a peg extending from the rib toward the primary optical element, each secondary complementary positioning member being formed by an orifice formed in the mechanical part of the primary optical element and into which the peg is inserted. 
32. (New) The lighting device of claim 31, wherein the front cover being fixed to the rear cover in a manner configured to hold the support, the primary optical element and the secondary optical element held in a secured position. 
33. (New) A lighting device of a motor vehicle for an interior, comprising: a first optical module including a number of light sources that are mounted on a support; a primary optical element including a number of primary positioning members and the support including a number of complementary positioning members, the primary optical element mounted on the support in a manner that each primary positioning member collaborates with at least one of the complementary positioning members; wherein the primary optical element includes a mechanical part on which said primary positioning members are formed; wherein each primary positioning member further includes a peg extending from a rib toward the support, each complementary positioning member being formed in the support and into which the peg is inserted; wherein the first optical module includes a secondary optical element; a front cover including a housing to accept the first optical module; a rear cover in which the support is housed; and wherein the secondary optical element includes a number of poka-yoke members and where the housing includes a number of complementary poka-yoke members that are configured to respectively mate upon an installation in the housing.---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The most relevant prior art of record is the Walser ‘590 reference.  However, independent claim 18 claims among other things “………………………   a front cover including a housing to accept the secondary optical element; a rear cover in which the support is housed; wherein the secondary optical element includes a number of secondary positioning members and the primary optical element includes a number of secondary complementary positioning members, the secondary optical element being mounted on the primary optical element in a manner that each secondary positioning member collaborates with one of the secondary complementary positioning members; wherein the secondary optical element includes a number of poka-yoke members and where the housing includes a number of complementary poka-yoke members intended to collaborate with a respective number of poka-yoke members of the secondary optical element upon an installation in the housing.” which is not taught or fairly suggested by the Walser ‘590 reference and the other prior art of record.
Claims 19-26 depend independent claim 18.
Independent claim 27 claims among other things “……………………….a front cover including a housing to accept the one single piece; a rear cover in which the support is housed; wherein the secondary optical element includes a number of secondary positioning members and the primary optical element includes a number of secondary complementary positioning members, the secondary optical element being mounted on the one single piece in a manner that each secondary positioning member collaborates with at least one orifice through a respective peg; wherein the secondary optical element includes a number of poka-yoke members and where the housing includes a number of complementary poka-yoke members intended to collaborate with a respective number of poka-yoke members of the secondary optical element upon installation with the housing.” which is not taught or fairly suggested by the Walser ‘590 reference and the other prior art of record.
Claims 28-32 depend independent claim 27.
independent claim 33 claims among other things “…………………. wherein each primary positioning member further includes a peg extending from a rib toward the support, each complementary positioning member being formed in the support and into which the peg is inserted; wherein the first optical module includes a secondary optical element; a front cover including a housing to accept the first optical module; a rear cover in which the support is housed; and wherein the secondary optical element includes a number of poka-yoke members and where the housing includes a number of complementary poka-yoke members that are configured to respectively mate upon an installation in the housing ” which is not taught or fairly suggested by the Walser ‘590 reference and the other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875